The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received February 17, 2022.
Claims 9, 11-13, 15-18, 21-24, 26-33, 35-37, 39-40 are canceled.  Claims 1-8, 10, 14, 19-20, 25, 34, 38, 41, 42-44, 45-52, 53 are under consideration.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Priority:  This application is a 371 of PCT/US2018/035267, filed May 31, 2018, which claims benefit of provisional application 62/512833, filed May 31, 2017.

Claims 1-8, 10, 14, 19-20, 34, 38, 41, 45 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 42-44, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-III as set forth in the Office action mailed on June 8, 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 47, 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 20080153156; cited as US 8030065 on IDS 11.25.19).  Gray discloses a polynucleotide sequence encoding a human Factor IX optimized for expression, where SEQ ID NO: 1 is 99.8% identical to instant SEQ ID NO: 14 (at least paragraphs 0008, 0023-0024, p. 9-10; instant claim 25).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In this instance, Gray can reasonably be deemed to disclose a polynucleotide encoding a human Factor IX (FIX), where the polynucleotide of Gray comprises a nucleotide sequence substantially identical to the nucleotide sequence of instant SEQ ID NO: 14 (instant claim 25).
Regarding instant claim 47, Gray discloses including an intron with the optimized nucleotide sequence encoding human FIX (at least paragraphs 0004, 0010).
Regarding instant claims 49-50, Gray discloses AAV vectors for comprising the optimized nucleotide sequence encoding human FIX (at least paragraph 0024).
Regarding instant claim 51, Gray discloses a transformed cell comprising the optimized nucleotide sequence encoding human FIX (at least paragraph 0006-0007).
Regarding instant claim 52, Gray discloses a composition comprising the optimized nucleotide sequence encoding human FIX and a pharmaceutically acceptable carrier (at least example 1).
Regarding instant claim 53, Gray discloses delivery of the AAV vector comprising the optimized nucleotide sequence encoding human FIX to a subject for treating hemophilia B (at least example 1). 

Reply:  In view of Applicants’ amendments/remarks, the previous rejection of claims 25-26 under 35 U.S.C. 102(a)(1) as being anticipated by Gray is withdrawn.  However, claims 25, 47, 49-52 are rejected under a new 103 rejection over Gray for the reasons noted above.

Claims 25, 47, 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Wang II (WO 2017180861).  Wang II discloses SEQ ID NO: 13 is an engineered cDNA for human FIX, which has been codon optimized for expression in humans, which is 99.8% identical to instant SEQ ID NO: 14 (at least p. 11 lines 1-2, p. 31 lines 17-23; instant claim 25).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In this instance, Wang II can reasonably be deemed to disclose a polynucleotide encoding a human FIX, where the polynucleotide of Wang II comprises a nucleotide sequence substantially identical to the nucleotide sequence of instant SEQ ID NO: 14 (instant claim 25).
Regarding instant claim 47, Wang II discloses including an intron with the codon optimized nucleotide sequence encoding human FIX (p. 12 line 34).
Regarding instant claims 49-50, Wang II discloses AAV vectors for comprising the codon optimized nucleotide sequence encoding human FIX (p. 12 line 32).
Regarding instant claim 51, Wang II discloses a transformed cell comprising the codon optimized nucleotide sequence encoding human FIX (p. 20 lines 17-19).
Regarding instant claim 52, Wang II discloses a composition comprising the codon optimized nucleotide sequence encoding human FIX and a pharmaceutically acceptable carrier (p. 15 lines 5-15).
Regarding instant claim 53, Wang II discloses a method of treating hemophilia B comprising administering to the subject a therapeutically effective amount of the AAV vector comprising the codon optimized nucleotide sequence encoding human FIX (p. 23).

Reply:  In view of Applicants’ amendments/remarks, the previous rejection of claims 25-26 under 35 U.S.C. 102(a)(2) as being anticipated by Wang II is withdrawn.  However, claims 25, 47, 49-52 are rejected under a new 103 rejection over Wang II for the reasons noted above.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-44, 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing a FIX polypeptide in a subject comprising administering to the subject a therapeutically effective amount of an AAV comprising an optimized human FIX gene, does not reasonably provide enablement for methods of producing any polypeptide or a functional nucleic acid in the liver of subject as recited in instant claim 42 and/or methods of treating hemophilia B or increasing bioavailability of FIX polypeptide in a subject comprising the steps or features recited in instant claims 43-44.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 42 is drawn to a method of producing a polypeptide or a functional nucleic acid in the liver of a subject, comprising delivering to the subject the polynucleotide of claim 2, thereby producing the polypeptide or functional nucleic acid in the liver of the subject.  As such, the claimed method comprises producing any polypeptide or functional nucleic in the liver of any subject solely by delivering to the subject a polynucleotide sequence linked to a liver specific promoter.  
Claims 43-44, 53 are drawn to a method of treating hemophilia B or acquired FIX deficiency in a subject (claim 43) or increasing the bioavailability of a FIX polypeptide in a subject (claim 44) comprising delivering to the subject a therapeutically effective amount of the polynucleotide of claim 5 or a codon-optimized nucleic acid sequence encoding FIX (claim 25, 53).  As such, the claimed methods comprise treating hemophilia B or increasing bioavailability of a FIX in a subject solely by delivering to the subject a polynucleotide sequence encoding FIX linked to a liver specific promoter.
Therefore, for the claimed methods, it would require an undue burden of experimentation for a skilled artisan to determine exactly which polypeptides or functional nucleic acids can be produced in the liver of the subject or which nucleic acid molecules can be successfully incorporated in which carrier to be administered by which route to produce said polypeptides or functional nucleic acids in the liver of any subject, and/or which carriers will successfully deliver nucleic acid molecules encoding FIX to a subject to treat hemophilia A and/or increase FIX bioavailability.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' " (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
In this instance, the quantity of experimentation would be large given the sophisticated and dynamic in vivo environment with particular respect to the complex nature of delivering nucleic acid molecules to an organ and/or subject and whether the administered nucleic acid molecules may or may not affect a suitable response.  The amount of guidance is zero with regard to how to successfully deliver or administer any nucleic acid molecules, to any subject, where the nucleic acid molecules successfully encode any polypeptides of interest or functional nucleic acids in the liver of the subject.  No working examples appears to be present.  The instant specification appears to disclose in vitro expression of human FIX by a specific gene expression cassette (table 4-5, example 2) and in vivo expression of human FIX by said specific gene expression cassette in a mouse model for hemophilia B (example 3).  The nature of the invention is that administering nucleic acid molecules does not guarantee delivery of the nucleic acid molecules to the desired site for expression of any polypeptide of interest, much less affect a therapeutic response, i.e. increasing bioavailability of a FIX or treating hemophilia A.  While it is known that gene therapy offers the promise of a new method…Successful gene therapy for
hemophilia requires sufficiently high levels of expression of the deficient factor to generate a therapeutic response; researchers have conducted research with gene therapy vectors designed to express Factor IX, but have not been able to achieve stable production of therapeutic levels of these factors in humans (Gray paragraph 0003).  In general, the art of making biomolecules having a desired function is very unpredictable in nature and determining whether said biomolecules have therapeutic value when administered to a subject and/or can have any type of in vivo effect is very unpredictable in nature.  The relative skill of skill in this art is very high.  The predictability as to which nucleic acid molecules can be delivered to the liver of any subject to produce any polypeptide or functional nucleic acid is zero.  
	Further, the present claimed invention is complex in that it involves administering nucleic acid molecules to increase levels of any polypeptides of interest or functional nucleic acid molecules in the liver and/or levels of FIX in any subject, and without guidance as to how the nucleic acids are to be delivered and at which effective amount(s), have a beneficial result.
	The instant specification fails to show actual reduction to practice of producing any polypeptide or functional nucleic acid in the liver of any subject, by administering nucleic acid molecules, and fails to provide adequate guidance on how to overcome the art-recognized difficult nature of this goal.  Thus, one skilled in the art could not make and use the claimed invention.
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim is 46 is indefinite because it is dependent on a canceled claim.  Further correction and/or clarification is requested.

Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-8, 10, 14, 19-20, 34, 38, 41, 45 are allowable.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656